 
Exhibit 10.1








SALE AND PURCHASE AGREEMENT


between


HYPERDYNAMICS CORPORATION
(acting for and on behalf of itself and
SCS Corporation)
“Seller”


and


DANA PETROLEUM (E&P) LIMITED
“Buyer”






















2009
 
 
 

--------------------------------------------------------------------------------

 
 
This Sale and Purchase Agreement (“SPA” or “Agreement”), is entered into
December 4, 2009 (the “Effective Date”) by and between Hyperdynamics Corporation
of One Sugar Creek Center Blvd, Suite 125, Sugar Land, Texas 77478, USA (“HDY”)
acting for itself and as agent for on behalf of SCS Corporation of One Sugar
Creek Center Blvd, Suite 125, Sugar Land, Texas 77478, USA (“SCS”), as Seller,
and Dana Petroleum (E&P) Limited, of 17 Carden Place, Aberdeen AB10 1UR,
Scotland, UK (“DANA”), as Buyer. HDY and DANA may also be referred to herein
individually as a “Party” or collectively as the “Parties”.
 
Recitals:
 
WHEREAS, Seller owns, through SCS, a wholly owned and controlled subsidiary of
HDY, certain rights pertaining to the PSC; and
 
WHEREAS the Government and SCS have entered into the MoU; and
 
WHEREAS, Buyer and Seller have executed the LOI; and
 
WHEREAS, Buyer wishes to buy, on its own behalf or that of a designated
Affiliated Company, and Seller wishes to sell, an undivided interest in HDY’s
rights, interests, obligations and duties as Contractor in and under the PSC, as
it may be subsequently clarified and modified by and under the MoU.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and other good and valuable consideration, the adequacy of which is
hereby acknowledged, the Parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1          "Accruals Basis" shall mean that basis of accounting under which
costs and benefits are regarded as applicable to the period in which the
liability to the cost is incurred or the right to the benefit arises regardless
of when invoiced, paid or received and “Accruals” shall be construed
accordingly.


1.2          “Affiliated Company” in relation to an entity shall mean:
 
(i)
a company or corporation that is directly or indirectly controlled by such
entity; or

 
(ii)
a company or corporation that directly or indirectly controls such entity; or

 
(iii)
a company or corporation that is directly or indirectly controlled by a company
or corporation that also directly or indirectly controls such entity.

For these purposes “control” means control of more than 50% of the voting shares
or other voting rights of such company or corporation.


1.3           “Agreed Interest Rate” means in relation to any day or other
relevant period of time to which such rate is being applied, the mid-market
London Interbank Offered Rate for three month deposits of US dollars as quoted
in the “Financial Times” on the date on which the day occurs or the relevant
period commences plus one percentage point (1%).
 

 
- 2 -

--------------------------------------------------------------------------------

 

1.4           “Assignee” shall mean Buyer (or its nominated Affiliated Company).
 
1.5           “Assignment of Participating Interest” shall mean an interest
assignment assigning the Buyer Participating Interest from Seller to Buyer (or
its nominated Affiliated Company) substantially in the form attached at Exhibit
C, Part I.
 
1.6           “Assignor” shall mean Seller by and through its wholly owned and
controlled subsidiary, SCS Corporation.
 
1.7           “Buyer Participating Interest” shall mean an undivided
twenty-three percent (23%) of the contractual interests, rights, obligations and
duties of SCS as Contractor under and in the PSC and the Contract Area subject
to the PSC, including any and all contracts, studies, work, evaluations,
geological analyses, geo-seismic data and processing thereof, equipment,
facilities of all types and nature and any other matter, study or thing
associated therewith, including the right of first refusal applicable to SCS
pursuant to Article 2.3 of the MoU on a pro rata basis, and also including all
rights to future production allocated pursuant to the PSC to recovery of items
of costs and expenditures paid or payable by Buyer pursuant to this Agreement
and/or the JOA, whether incurred before, on or after the Effective Date,
together with any and all tax deductibility in respect of such costs and
expenditures.
 
1.8           “Closing” shall have the meaning attributed thereto in Article
6.2.
 
1.9           “Conditions Precedent” shall have the meaning attributed thereto
in Article 6.1.
 
1.10            “Contract Area” shall have the meaning as such term is defined
in the PSC, it being understood and acknowledged that such Contract Area is
subject to variation pursuant to the MoU.
 
1.11           “Definitive Agreements” shall mean this Agreement, the Assignment
of Participating Interest, the PSC Assignment, and the JOA.
 
1.12           “Government” shall mean the Government of the Republic of Guinea
 
1.13           “Hydrocarbon Production and Sharing Contract” or “PSC” shall mean
the Hydrocarbon and Production Sharing Contract Between The Republic of Guinea
and SCS Corporation executed on September 22, 2006, a copy of which is attached
as Exhibit A.
 
1.14           “JOA” shall mean the joint operating agreement (including
accounting procedure) in respect of the PSC and Contract Area to be negotiated
and executed by SCS, the Buyer (or its nominated Affiliated Company) and any
third parties.
 
1.15           “LOI” shall mean the letter of intent entered into effective
October 11, 2009 by Seller and Buyer to govern, inter alia, Buyer’s evaluation
of its entry into the PSC.
 
1.16           “Material Contracts” shall have the meaning attributed thereto in
Article 3.2(c).   
 

 
- 3 -

--------------------------------------------------------------------------------

 

1.17           “Memorandum of Understanding” or “MoU” shall mean that document
executed by the Government and SCS on or about September 11, 2009, a copy of
which is attached as Exhibit B.
 
1.18           “Ministry” shall mean the Ministry of Mines, Energy and
Hydraulics of the Republic of Guinea or a successor ministry to which the
hydrocarbon sector is assigned, and “Minister” shall mean the minister of the
Ministry.
 
1.19                      “PSC Assignment” shall mean a deed of assignment of
the PSC for delivery to the Minister as a muniment of the Assignment of
Participating Interest upon its approval pursuant to Article 23 of the PSC,
substantially in the form attached as Exhibit C, Part II.
 
1.20           “PSC Clarification” shall mean the document by or through which
the PSC shall be clarified, amended or restated so as to incorporate, inter
alia, the relevant terms of, and supersede, the MoU, which document shall be
executed by all parties to the PSC and which is to be negotiated by Seller,
Buyer (or its nominated Affiliated Company), any third parties, and the
Government.
 
1.21           “Purchase Price” shall have the meaning attributed thereto in
Article 5.1.
 
1.22           “Warrantee” shall mean a Party in whose favour a representation,
warranty or covenant is granted hereunder.
 
1.23           “Warrantor” shall mean a Party by whom a representation, warranty
or covenant is granted hereunder.
 
1.24           Interpretation:
 
(a)           Any headings in this Agreement are for convenience only and shall
not affect the construction of this Agreement and the Exhibits.
 
(b)           References in this Agreement to Articles, or Exhibits are (unless
the context otherwise requires) to articles of, or exhibits to, this Agreement.
 
(c)           References in this Agreement to any statute or statutory provision
shall include references to any statute or statutory provision which amends,
extends, consolidates or replaces the same or which has been amended, extended,
consolidated or replaced by the same and shall include any orders, regulations,
instruments or other subordinate legislation made under the relevant statute.
 
(d)           The word ‘including’ shall be construed as meaning “including
without limitation”.
 
(e)           Any document expressed to be “in the agreed form” means a document
in a form approved by the Parties.
 

 
- 4 -

--------------------------------------------------------------------------------

 

(f)           Reference to any agreement or document is to that agreement or
document (and, where applicable, any of its provisions) as amended,
supplemented, novated, restated or replaced from time to time.
 
(g)           Reference to any Party to this Agreement or any other document or
arrangement includes that Party’s successors in title and permitted assigns.
 
(h)           Reference to any licence, production sharing contract or other
instrument of title is to such instrument as extended, amended, varied, renewed
or substituted and in effect at the date hereof.
 
(i)           Unless the context requires otherwise, reference to the singular
shall include the plural and vice versa, reference to any gender shall include
all genders, and references to persons shall include natural persons, bodies
corporate, unincorporated associations and partnerships.
 
ARTICLE II
PURCHASE AND SALE


2.1           Purchase and Sale.  Seller hereby agrees to sell, convey and
assign to Buyer, by means of the Assignment of Participating Interest, the Buyer
Participating Interest, and Buyer hereby agrees to accept such sale, conveyance
and assignment, subject always to the terms and conditions of this Agreement and
to prior satisfaction or waiver of all of the Conditions Precedent.
 
2.2           Assumption of Obligations; Joint and Several Liability. Buyer
hereby agrees and covenants with and in favor of Seller and the Government that
on and from the Closing it will perform and observe the terms and conditions and
be bound by all the liabilities and obligations contained in the PSC and on the
part of the Contractor therein described to be performed and observed
(including, without limitation, the joint and several liability of the
Contractor to the Republic of Guinea pursuant to the PSC), insofar as they
relate to the Buyer Participating Interest.
 
  2.3           Disclaimer. Except for the representations and warranties
contained in this Agreement, Seller makes no warranty or representation of any
kind as to the PSC, or any information provided by Seller to Buyer prior to
Closing. Buyer agrees that any conclusions drawn from the records and from any
information provided by Seller to Buyer prior to the Closing shall be the result
of its own independent review and judgment.
 
2.4           Acquisition by Affiliate. Buyer may elect to have the Buyer
Participating Interest acquired in the name of any Affiliated Company of Buyer,
provided that Buyer must nominate any such Affiliated Company to Seller in
writing prior to Closing and provided that such Affiliated Company of Buyer
either has the financial and technical capabilities to perform the obligations
of the Buyer or, should Buyer be unable to demonstrate such financial and
technical capabilities to the reasonable satisfaction of Seller, Buyer provides
a parent company guarantee to Seller, in the agreed form, guaranteeing the
performance of such obligations.
 

 
- 5 -

--------------------------------------------------------------------------------

 

ARTICLE III
SELLER’S REPRESENTATIONS, WARRANTIES & COVENANTS
 
3.1            Seller’s Corporate Representations and Warranties.  Seller hereby
makes the following representations and warranties to Buyer, which warranties
shall apply at the date hereof and shall be deemed to be repeated at Closing
with reference to the facts and circumstances then existing:
 
(a)           Incorporation and Qualification.  HDY and SCS are corporations
duly organized, validly existing and in good standing under the laws of the
State of Delaware.
 
(b)           Power and Authority.  Seller has all requisite power and authority
to carry on its business as presently conducted and to execute and deliver this
Agreement and perform its obligations under this Agreement. The execution and
delivery of this Agreement and consummation of the transactions contemplated by
this Agreement and the fulfillment of and compliance with the terms and
conditions hereof will not violate, or be in conflict with, any material
provision of its governing documents or any material provision of any agreement
or instrument to which it is a party or by which it is bound, or, to its
knowledge, any judgment, decree, order, statute, rule or regulation applicable
to it.
 
(c)           No Lien, No Violation.  The execution, delivery and performance of
this Agreement (and any agreement executed by Seller pursuant hereto) does not,
and the fulfillment of and compliance with the terms and conditions hereof, will
not, (i) create a lien or encumbrance or trigger an outstanding security
interest that will remain in existence after Closing, (ii) violate, or be in
conflict with, result in a default under, give rise to any right of termination,
cancellation or acceleration under, any material provision of Seller’s governing
documents or any agreement or instrument to which Seller is bound, or (iii) to
Seller’s knowledge, violate or be in conflict with any  law, statute, rule,
regulation, judgment, decree, or order applicable to Seller, or (iv) except for
the Assignment of Participating Interest, the PSC Assignment and the PSC
Clarification, require any consents, approvals, notifications or authorizations
of any governmental authorities.
 
(d)           Authorization and Enforceability.  The execution, delivery and
performance of this Agreement (and that of any agreement executed by Seller
pursuant hereto) is duly and validly authorized by all requisite corporate
action on behalf of Seller, has been duly executed and delivered and constitutes
the legal, valid and binding obligation of Seller, enforceable in accordance
with its terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and other laws for the protection of creditors, as
well as to general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.
 
(e)           Liability for Brokers’ Fees.  Seller has not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated herein or this Agreement for which Buyer shall
have any responsibility whatsoever.
 
(f)           No Bankruptcy.  There are no bankruptcy proceedings pending, being
contemplated by or, to Seller’s knowledge, threatening involuntary bankruptcy
against Seller.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(g)           Litigation.  There are no actions, suits, ongoing governmental
investigations, written governmental inquiries or proceedings pending or, to
Seller’s knowledge, threatened in writing against Seller, in any court or by or
before any federal, state, municipal or other governmental agency that would,
considered in the aggregate, affect Seller’s ability to consummate the
transaction contemplated by this Agreement.
 
3.2            Seller’s Representations and Warranties with Respect to the Buyer
Participating Interest and the PSC.  Seller hereby makes the following
representations and warranties to Buyer, which warranties shall apply at the
date hereof and shall be deemed to be repeated at Closing with reference to the
facts and circumstances then existing:
 
(a)            Title; Status of PSC; Consents and Approvals.  Subject to and
except for the terms of the MoU, there has been no action or omission by which
Seller has conveyed, divested itself of, diminished or lessened its legal and
beneficial title to Buyer's Participating Interest, including the right to sell
and transfer ownership to the Buyer, and Seller has, to the best of its
knowledge and belief (having made diligent enquiry), materially complied with
aall licences, agreements, consents, permissions and approvals necessary for the
conduct of all operations carried out in relation to the PSC and to the Buyer
Participating Interest under the PSC.


(b)            No Encumbrances.   Other than any royalties and payments due
under or by virtue of the PSC or by virtue of any statutory enactment, no
mortgage, charge (whether fixed or floating), pledge, lien, encumbrance or other
security or net profit or royalty interest or any other burden or equity
whatsoever has been created over the Buyer Participating Interest nor is there
in effect any agreement or commitment to create the same.
 
(c)            Material Contracts.  The PSC and the MoU are the only material
contracts which govern or relate to the creation, existence and validity of the
Buyer Participating Interest.
 
Seller otherwise represents that the following are the only contracts material
to the Buyer Participating Interest or the PSC (“Material Contracts”): (1)
Master Geophysical Data Acquisition Agreement, between Geophysical Service
Incorporated and SCS Corporation, dated February 13, 2008 (the “GSI Agreement”);
(2) Letter Agreement with Offshore Seismic Services, Inc. dated February 14,
2003 (the “OSS Agreement”); and (3) Marine 2D Seismic Data Acquisition Services
Agreement with Bergen Oilfield Services AS dated September 29, 2009 (the “BOS
Agreement”).  All such Material Contracts shall be subject to Article 4.2,
Buyer’s Evaluation.
 
With respect to the GSI Agreement, any and all payments in relation thereto made
after the Effective Date shall be treated as expenses for the joint account
under the JOA, but shall not be billed until after Closing, provided that,
Buyer’s liability for such payments shall in no event exceed the Buyer
Participating Interest share thereof and Seller hereby indemnifies and holds
harmless Buyer from any liability in respect of such payments in excess of the
Buyer Participating Interest share thereof irrespective of the terms of the JOA,
and provided further that, notwithstanding the foregoing, in the event, and only
in the event, that Buyer does not make payment of the Purchase Price within the
time period set out in Article 5.1 and Seller exercises its option to buy back
the Buyer Participating Interest, then Buyer shall be liable in full for any
payment made under the GSI Agreement solely as a result of the transfer of the
GSI seismic data to Buyer, and Seller shall deduct any balancing payment due in
respect thereof by Buyer from the reimbursement of costs payable by Seller to
Buyer pursuant to Article 5.1 on exercise by Seller of such option.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
With respect to the BOS Agreement, Buyer shall, as of the Effective Date, be
liable for payments made in respect thereof (whether before or after the
Effective Date), pro rata to the Buyer Participating Interest and any payments
already made by Seller prior to Closing shall be billed immediately to Buyer and
paid by Buyer immediately following, and subject to, Closing, while all
remaining payments thereafter shall be treated as expenses for the joint account
under the JOA, provided that, if this Agreement terminates prior to Closing in
accordance with Article 6.1, Buyer can, at its sole option, choose between
either returning immediately and in toto all BOS seismic data and information in
its possession and making no payment to Seller in respect thereof or retaining
possession of the property of or license to use such information, pursuant to
the BOS Agreement, and paying Seller the Buyer Participating Interest share of
all payments due in respect thereof.
 
With respect to the OSS Agreement, Buyer shall have no liability in respect
thereof and Seller hereby indemnifies and holds harmless Buyer from any
liability arising in relation thereto.
 
(d)           Environmental Matters.  In relation to environmental matters:


(i)           Seller has not received any demand or notice under any
environmental law in force at the date hereof with respect to a material breach
thereof related to the Buyer Participating Interest; and


(ii)           no complaint has been made or filed with Seller by the Government
in respect of the Buyer Participating Interest relating to any material
environmental damage or material injury or alleged material damage or injury.


(e)           Access to Data.  Seller has provided Buyer with access to copies
of all material geological, geophysical, and well data and any other material
information possessed by Seller relating to the Contract Area.
 
(f)           No Warranties.  Seller makes no representations or warranties
regarding (i) the validity, enforceability and legal status of or force of law
with respect to the PSC, except as specifically provided in this Article 3.2;
(ii) any estimate of the value of reserves in the Contract Area; (iii) any
projections as to future events; or (iv) except as specifically provided in this
Article 3.2, the accuracy, or completeness of any of the records or of any
information provided to Buyer with respect to the PSC.
 
3.3           Continuing Validity. The representations, warranties, and
acknowledgements in favour of Buyer contained in this Article III shall be valid
up to and at Closing and shall survive for the purposes of Article 8.1(b) for a
period of twelve (12) months after Closing, other than the representations,
warranties, and acknowledgements in Articles 3.1 (a), (b), (c), (d) and (e),
which shall survive for the applicable statute of limitations.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 


3.4           Seller’s Covenants.  From and after the Effective Date and until
Closing, the Seller hereby covenants and agrees that, except if, and to the
extent, agreed otherwise in writing by the Buyer:
 
(a)           Insurance.  Seller will maintain all insurances required for the
operation of the PSC and shall pay all premiums due in respect thereof.


(b)           Article 8.4.  Seller shall fulfill its obligations as set forth in
Article 8.4.


(c)           Information and Consultation.  Seller shall make available to
Buyer all information, data and other material in the possession of the Seller
relating to the PSC and the Buyer Participating Interest and operations
conducted in respect thereof and shall consult fully and freely with Buyer in
relation to any material decision affecting the PSC and the Buyer Participating
Interest and take due and proper account of Buyer’s representations in relation
thereto.


(d)           Make Payments.  Seller shall pay any and all costs relating to the
Buyer Participating Interest and the PSC when due.


(e)           No Encumbrances.  Except as provided and allowed under Article
3.4(f) with respect to changes in the PSC pursuant to the MoU, Seller shall not
sell, charge, assign or encumber or suffer to be encumbered in any manner the
Buyer Participating Interest, or purport to do so.


(f)            Protect and Maintain.  Seller shall carry on its activities in
relation to the Buyer Participating Interest in accordance with good oil and gas
field practice so as to protect and maintain the same; shall not, without
adequate notice to Buyer and opportunity for Buyer to participate fully in
relevant negotiations pursuant to Article 8.4, agree to amend in any material
respect or terminate any material agreement relating to the Buyer Participating
Interest, including the PSC and the MoU; and shall not, without adequate notice
to Buyer and opportunity for Buyer to participate fully in relevant negotiations
pursuant to Article 8.4, execute or agree to execute any new material agreement
relating to the Buyer Participating Interest.  It is acknowledged and agreed
that while participation in relevant negotiations under Article 8.4 applies
primarily to the PSC Clarification, for the purposes of this Article 3.4(f) it
shall be deemed to apply to any and all, existing and new, material agreements
relating to the Buyer Participating Interest.  It is further acknowledged and
agreed, for the avoidance of any doubt, that the provisions of this Article
3.4(f) shall not be construed in any way so as to permit Seller to breach any
other covenant granted by Seller pursuant to this Article 3.4.
 
(g)           No Action Inconsistent.  Seller shall not (i) take, or agree or
commit to take, any action that would make any representation or warranty of
Seller under Article III inaccurate in any material respect at, or as of any
time prior to, the Closing, or (ii) omit, or agree or commit to omit, to take
any action necessary to prevent any such representation or warranty from being
inaccurate in any material respect at any such time.


(h)           No Release.  Seller shall not waive, release, cancel, settle or
compromise any material right or right of action, pertaining to the Buyer
Participating Interest.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(i)            Notification to Minister.   Seller shall promptly, and in any
event no later than thirty (30) days prior to Closing, notify the Minister, in
the agreed form, of the proposed assignment of the Buyer Participating Interest
to Buyer pursuant to Article 23.1 of the PSC and shall copy such notice to
Buyer.
 
ARTICLE IV
BUYER’S REPRESENTATIONS AND WARRANTIES
 
4.1           Buyer’s Representations and Warranties.  Buyer hereby makes the
following representations and warranties to Seller, which warranties shall apply
at the date hereof and shall be deemed to be repeated at Closing with reference
to the facts and circumstances then existing:


(a)           Organization and Standing.  Buyer is a corporation duly formed,
validly existing and in good standing under the laws of England and Wales.
 
(b)           Power.  Buyer has all requisite power and authority to carry on
its business as presently conducted and to execute and deliver this Agreement
and perform its obligations under this Agreement. The execution and delivery of
this Agreement and consummation of the transactions contemplated by this
Agreement and the fulfillment of and compliance with the terms and conditions
hereof will not violate, or be in conflict with, any material provision of its
governing documents or any material provision of any agreement or instrument to
which it is a party or by which it is bound, or, to its knowledge, any judgment,
decree, order, statute, rule or regulation applicable to it.
 
(c)           Authorization and Enforceability.  The execution, delivery and
performance of this Agreement and the transactions contemplated by this
Agreement have been duly and validly authorized by all requisite corporate
action on behalf of Buyer.  This Agreement constitutes Buyer’s legal, valid and
binding obligation, enforceable in accordance with its terms, subject, however,
to the effects of bankruptcy, insolvency, reorganization, moratorium and similar
laws for the protection of creditors, as well as to general principles of
equity, regardless of whether such enforceability is considered in a proceeding
in equity or at law.
 
(d)           Liability for Brokers’ Fees.  Buyer has not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Seller shall have any
responsibility whatsoever.
 
(e)           Litigation.  There is no action, suit, proceeding, claim or
investigation by any person, entity, administrative agency or governmental body
pending or, to Buyer’s knowledge, threatened against it before any governmental
authority that impedes or is likely to impede its ability to consummate the
transactions contemplated by this Agreement, or to assume the liabilities to be
assumed by it under this Agreement.
 
(f)           No Bankruptcy.  There are no insolvency or bankruptcy proceedings
pending, being contemplated by or, to Buyer’s knowledge, threatened against
Buyer.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
4.2           Buyer’s Evaluation.
 
(a)           Records.  Buyer is experienced and knowledgeable in the oil and
gas business and is aware of its risks.  Effective upon the Closing, the Buyer
acknowledges that it has been afforded the opportunity to examine the records
and the PSC and to examine all information provided by Seller to Buyer prior to
and after the execution of this Agreement.  Except for the representations and
warranties of Seller contained in this Agreement, Buyer acknowledges and agrees
that Seller has not made any representations or warranties, express or implied,
written or oral, as to the accuracy or completeness of the records or any other
information relating to the PSC provided to Buyer or its representatives, by or
on behalf of Seller, prior to and after the date of the execution of this
Agreement, including, except as specifically provided under Article 3.2, the
validity, enforceability and legal status of, or force of law with respect to,
the PSC, any estimate of the value of reserves or any projections as to future
events.
 
(b)           Independent Evaluation.  In entering into this Agreement, except
for Seller’s representations, warranties and covenants set forth in this
Agreement, Buyer acknowledges and affirms that it has and will continue to rely
solely upon the terms of this Agreement and upon its own independent analysis,
evaluation and investigation of, and judgment with respect to, the business,
economic, legal, tax or other consequences of the transactions contemplated by
this Agreement, including without limitation, its estimate and appraisal of the
validity, enforceability and legal status of or force of law with respect to the
PSC, and the petroleum, natural gas and other reserves associated with the
PSC.  Except as expressly provided in this Agreement, Seller and its Affiliated
Companies, agents, representatives, advisors, contractors, directors or
employees shall not have any liability to Buyer or its Affiliated Companies,
agents, representatives, advisors, contractors, directors or employees resulting
from any use, authorized or unauthorized, of the records or other information
relating to the PSC provided by or on behalf of Seller.
 
  4.3           Continuing Validity. The representations, warranties, and
acknowledgements in favour of Seller contained in this Article IV shall be valid
up to and at Closing and shall survive for the purposes of Article 8.1(c) for a
period of twelve (12) months after Closing, other than the representations,
warranties, and acknowledgements in Articles 4.1 (a), (b), (c) and (d), which
shall survive for the applicable statute of limitations.    


ARTICLE IVB
WARRANTY CONDITIONS


4B.1                      The Warrantee is not entering into this Agreement in
reliance on any representation or warranty, whether oral or written, express or
implied, other than the representations and warranties set forth herein.  For
the avoidance of doubt, other than the representations and warranties set forth
herein, no Party as Warrantor makes any representation or warranty in respect of
any matter and disclaims all liability and responsibility for any
representation, statement, warranty, advice or opinion (whether made orally or
in writing) to the other Party/Parties as Warrantee and the other Party/Parties
as Warrantee acknowledges that it has not relied upon such representation,
statement, warranty, advice or opinion in entering this Agreement or any
transactions arising as a result of this Agreement.
 
 
- 11 -

--------------------------------------------------------------------------------

 


4B.2                      The Warrantee shall not be entitled to claim that any
fact or matter constitutes a breach of the representations and warranties set
out herein to the extent that such fact or matter is set out herein or in the
PSC or the MoU or in any documentation relating to the Buyer Participating
Interest which has been provided to the Warrantee prior to the date hereof.


4B.3                      If any matter or thing materially inconsistent with
any of the representations and warranties becomes known to either Party at or
before Closing, such Party shall as soon as reasonably practicable thereafter
notify the other Party accordingly (giving such details of such matter as may
then be reasonably practicable) and the Warrantor shall use all reasonable
endeavors to remove such material inconsistency prior to Closing.  For the
avoidance of doubt, for purposes of this Article 4B and notwithstanding any
other provision hereof:


(a)           a PSC Clarification which is concluded before the Closing and
which materially modifies the PSC, including any Contractor obligations
thereunder, shall be deemed to constitute a matter or thing materially
inconsistent with the representations and warranties hereunder even when Buyer
has been given the opportunity to participate or has, in fact, participated
pursuant to Article 8.4; and


(b)           a material amendment to any material agreement or a new material
agreement, other than the PSC Clarification, relating to the Buyer Participating
Interest which is concluded before the Closing and which has not been agreed to
by Buyer pursuant to Article 3.4(f) shall be deemed to constitute a matter or
thing materially inconsistent with the representations and warranties hereunder
even when Buyer has been given the opportunity to participate or has, in fact,
participated pursuant to Article 3.4(f).


4B.4                      If such matter or thing continues, or is likely to
continue, to be materially inconsistent at Closing the Parties shall
nevertheless, if practicable, proceed with the assignment and transfer of the
Buyer Participating Interest; provided that in the case of such matter or thing
being materially inconsistent with the warranties of the Seller as Warrantor,
and the Seller as Warrantor having been given the opportunity to remove such
material inconsistency and such matter or thing continuing, or being likely to
continue to be, materially inconsistent at Closing and which matter or thing
would, in the reasonable opinion of the Buyer as Warrantee,  materially affect
the value of the Buyer Participating Interest then, unless the Parties can agree
to their mutual satisfaction and prior to Closing suitable amendments to this
Agreement to reflect any diminution in the value of the Buyer Participating
Interest, the Buyer as Warrantee may elect, by written notice to the Seller as
Warrantor either (i) to proceed to Closing, or (ii) to rescind this Agreement
prior to Closing in which event such rescission shall be its sole remedy and it
shall have no subsequent right to pursue damages or any other remedy whether at
law or in equity.


4B.5                      Where a representation or warranty is qualified by the
words “so far as the Seller/Buyer is aware”, or any similar expression, the
Warrantor acknowledges that it has represented to the Warrantee that such
representation or warranty has been so qualified after due enquiry of those
senior employees or agents of the Warrantor or its Affiliated Companies who are,
have been, or prior to Closing are, responsible for commercial, operational,
technical, tax and legal matters relating to the Buyer Participating Interest
and that the Warrantor has used its reasonable endeavours to ensure that the
statement contained in that representation or warranty is accurate.
 
 
- 12 -

--------------------------------------------------------------------------------

 


ARTICLE V
PURCHASE PRICE
 
5.1           Purchase Price.  The total purchase price is nineteen million
five-hundred and eighty thousand United States Dollars (US$19,580,000)
(“Purchase Price”) payable within ten (10) days following execution of the PSC
Clarification by all parties thereto, including the Government, and its entry
into full legal effect pursuant to the laws of the Republic of Guinea as
follows:
 
(a)           Five million United States Dollars (US$5,000,000) in cash to
Seller’s nominated bank account via wire transfer; and 
 
(b)           Fourteen million five-hundred and eighty thousand United States
Dollars (US$14,580,000) payable, at Buyer’s sole option, in either cash to
Seller’s nominated bank account via wire transfer or in new ordinary shares of
UK£0.15 each in Dana Petroleum plc issued and allotted to Seller (or its stated
nominees), to the value of US$14,580,000, such shares to be valued at the
average mid point closing price for the five trading days immediately preceding
the day on which the payment referred to above is made and the US$ figure being
converted to UK£ for this purpose using the US$/UK£ spot rate as quoted in the
“Financial Times” averaged over the same five day period as that used for
calculating the share value.  Any shares so issued shall be issued by Dana
Petroleum plc credited as fully paid and shall rank pari passu with the existing
ordinary shares in Dana Petroleum plc in all respects.  No additional
restrictions or encumbrances over and above those applicable to existing
ordinary shares shall be applied to such shares by Dana Petroleum plc which
would prevent their immediate sale by Seller on the open market.
 
For the avoidance of any doubt, in the event that the PSC Clarification is
required to be approved or ratified, following execution, by act of parliament
or any other equivalent governmental decree or process of the Republic of
Guinea, then no payment shall be due pursuant to this Article 5.1 until such
approval or ratification has occurred, provided that, should Buyer not make the
payment required pursuant to this Article 5.1 within eighteen (18) months of
Closing and the Parties have engaged in all reasonable efforts to conclude the
PSC Clarification as soon as reasonably practicable, Seller shall have the
right, in its sole discretion, upon written notice to Buyer, to buy back the
Buyer Participating Interest by tendering, within thirty (30) days of the
notice, full reimbursement to Buyer for all payments made by Buyer on or after
the Effective Date, less any balancing payment due in respect of GSI Agreement
solely as a result of the transfer of the GSI seismic data to Buyer as set forth
in Article 3.2 (c).   Nothing in the previous sentence prevents or is intended
to prevent the Buyer, upon receipt of Seller’s notice to buy back the Buyer
Participating Interest, from making a counteroffer to buy Seller’s then-existing
interest under the PSC.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
ARTICLE VI
CONDITIONS PRECEDENT AND CLOSING
 
6.1           Conditions Precedent.  The obligation of the Parties to consummate
the sale and purchase of the Buyer Participating Interest is subject to the
satisfaction of the following conditions (the “Conditions Precedent”):
 
(a)            Execution of all the Definitive Agreements, it being acknowledged
that the Definitive Agreements (other than this Agreement) shall not be executed
until Closing.
 
(b)            Receipt of all necessary Government approvals and consents
(deemed or otherwise), including approval, where required, of the Definitive
Agreements and any and all other ancillary documents of transfer and
recordation.
 
(c)            Receipt of all necessary approvals and consents by relevant third
parties including approval, where required, of the Definitive Agreements and any
and all other ancillary documents of transfer and recordation.
 
If any of the Conditions Precedent (other than, firstly, any Conditions
Precedent that have been appropriately waived on or prior to such date and,
secondly, the Condition Precedent set forth at Article 6.1(a) which shall be
fulfilled at Closing), has not been satisfied by 31 January 2010, or by such
later date as the Parties may agree in writing, this Agreement shall terminate
on that date with the exception of the provisions of Articles 7, 8.5, and 8.6
which shall continue to apply between the Parties notwithstanding such
termination.
 
Each of the Parties shall each use all reasonable endeavours to obtain
fulfillment of the Conditions Precedent as soon as reasonably practicable after
the Effective Date and shall provide all reasonable assistance to the other
Party to achieve fulfillment of the Conditions Precedent, and shall keep the
other Party informed of progress in fulfilling the Conditions Precedent.
 


6.2           Date of Closing.  Unless otherwise mutually agreed by the Parties,
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place on the third business day following the first date on which all of
the Conditions Precedent have been met (other than, firstly, any Conditions
Precedent that have been appropriately waived on or prior to such date and,
secondly, the Condition Precedent set forth at Article 6.1(a) which shall be
fulfilled at Closing).
 
6.3           Time and Place of Closing.  The Closing shall be held at the
offices of Seller in Houston, Texas beginning at 0900 Central Time, or at such
other time and place as the Parties may mutually agree in writing (which may
include virtual or remote Closing by telephone and email).
 
6.4           Closing Obligations.   At Closing, the following events shall
occur, each being deemed to have occurred simultaneously with the others:
 
(a)           Seller shall deliver the Assignment of Participating Interest and
the PSC Assignment duly executed by all parties thereto other than Buyer,
necessary to convey the Buyer Participating Interest to Buyer.
 
 
- 14 -

--------------------------------------------------------------------------------

 


(b)           Buyer shall execute the Assignment of Participating Interest and
the PSC Assignment. 


(c)           Seller shall deliver the JOA duly executed by all parties thereto
other than Seller and Buyer, and the Parties shall each execute the JOA and any
other documentation agreed pursuant to this Agreement in agreed form and do all
such other acts and things as may be reasonably required in order to complete
the transfer of the Buyer Participating Interest to the Buyer.
 
ARTICLE VII
TERMINATION
 
7.1           No Termination; Specific Performance.  This Agreement may not be
terminated by either Party except as expressly provided in this Agreement.  The
Parties agree that money damages may not be an adequate remedy for any breach of
this Agreement and, notwithstanding Article 8.6, in the event that a Party
breaches, or threatens to breach, this Agreement the non-breaching Party may
pursue any and all available remedies at law and equity, including but not
limited to specific performance, and the breaching Party shall pay the
non-breaching Party’s costs and legal expenses in connection with any successful
enforcement action due to such breach.
 
ARTICLE VIII
MISCELLANEOUS


8.1           Indemnities.


(a)           Seller shall indemnify and hold harmless Buyer from and against
all claims, costs, expenses, liabilities, and obligations arising from or
attributable to all matters connected with or arising in, on or under the Buyer
Participating Interest, the PSC or the Contract Area attributable, on an
Accruals Basis, to the period of time prior to Closing, REGARDLESS OF WHETHER
ANY OF THE ABOVE ARE ATTRIBUTABLE TO THE NEGLIGENCE, STRICT LIABILITY OR OTHER
LEGAL FAULT OR RESPONSIBILITY OF BUYER, SELLER, OR ANY OTHER PERSON.


(b)           Seller shall indemnify and hold harmless Buyer from and against
any and all claims, liabilities, and obligations resulting from the failure of
any of the representations, warranties and covenants contained in Article III of
this Agreement to have been true when made and as of Closing, REGARDLESS OF
WHETHER ANY OF THE ABOVE ARE ATTRIBUTABLE TO THE NEGLIGENCE, STRICT LIABILITY OR
OTHER LEGAL FAULT OR RESPONSIBILITY OF BUYER, SELLER, OR ANY OTHER PERSON.


(c)           Buyer shall indemnify and hold harmless Seller from and against
any and all claims, liabilities, and obligations resulting from the failure of
any of the representations and warranties contained in Article IV of this
Agreement to have been true when made and as of Closing, REGARDLESS OF WHETHER
ANY OF THE ABOVE ARE ATTRIBUTABLE TO THE NEGLIGENCE, STRICT LIABILITY OR OTHER
LEGAL FAULT OR RESPONSIBILITY OF BUYER, SELLER, OR ANY OTHER PERSON.
 
 
- 15 -

--------------------------------------------------------------------------------

 


(d)           The maximum aggregate liability of the indemnifying Party in
respect of claims, liabilities, and obligations pursuant to Article 8.1 (b) or
(c) shall not exceed:


(i)           Five Million U.S. Dollars (US$5,000,000) in respect of the
representations and warranties set forth in Article 3.2; and


(ii)           the Purchase Price in respect of all representations, warranties
and covenants set forth in Articles III and IV other than those set forth in
Article 3.2.


(e)           The indemnifying Party shall not be required to indemnify the
indemnified Party in respect of any claim, liability, or obligation pursuant to
Article 8.1 (b) or (c) in respect of which the amount of such individual claim,
liability, or obligation is less than Fifty Thousand US Dollars ($50,000) and
any such individual claim shall also be ignored for the purposes of Article
8.1(f).


(f)           The indemnifying Party shall not be required to indemnify the
indemnified Party in respect of any claim, liability, and obligation pursuant to
Article 8.1 (b) or (c) until the aggregate of such claims, liabilities, and
obligations exceeds Two Hundred Thousand US Dollars ($200,000), in which event
the indemnifying Party shall be liable for the whole sum claimed and not merely
the excess.


8.2           Further Assurances.  From time to time after Closing, the Parties
shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
to accomplish more effectively the purposes of the transactions contemplated by
this Agreement.
 
8.3           Notices.  All notices shall be addressed as follows:
 
If to Buyer:
 
John Downey
Manager International Business and New Ventures
17 Carden Place
Aberdeen, AB10 1UR, Scotland, UK
Telephone: +44 1224 652 400
Facsimile: +44 1224 652 401
 
If to Seller:
 
Ray Leonard, President and Chief Executive Officer
Hyperdynamics Corporation
One Sugar Creek Center Blvd., Suite 125
Sugar Land, Texas 77478, USA
Telephone: +1 713 353 9400
Facsimile: +1 713 353 9421
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
With copy to:
 
Robert P. Thibault
Robert B. Bearman
PATTON BOGGS LLP
1801 California Street
Suite 4900
Denver, CO 80218
Telephone: +1 303 894 6191
Facsimile: +1 303 894 9239
 
Any Party may, by written notice so delivered to the other Party, change the
address or individual to which delivery shall thereafter be made.  All notices
and communications with respect to this Agreement shall be in writing.  Any
communication or delivery hereunder shall be deemed to have been duly made and
the receiving Party charged with notice (i) if personally delivered, when
received, (ii) if sent by telecopy or facsimile transmission, on the first
business day on or after which such facsimile is successfully transmitted and
received, (iii) if mailed, three business days after mailing, certified mail,
return receipt requested, or (iv) if sent by overnight courier, the first
business day on or after such notice is sent by overnight courier.
 
8.4           Buyer Participating Prior to Execution of All Definitive
Agreements.  Notwithstanding any other provisions hereof, Buyer shall be
entitled to participate fully with Seller in the evaluation of technical data
leading to direction and interpretation of geological and geophysical data
during that period between the Effective Date and Closing and, furthermore,
shall participate fully during such period in the preparation for negotiations
with the Ministry regarding the terms of the PSC Clarification; shall be kept
fully appraised of the progress of such negotiations; and, subject to Ministry
consent, shall be entitled to participate in such negotiations.  Such
negotiations shall be commenced as soon as reasonably practicable following the
Effective Date.
 
8.5           Confidentiality; Press Releases. The terms and conditions of the
Confidentiality Agreement entered into by Buyer and SCS on September 8, 2008,
which is attached hereto as Exhibit D, are incorporated by reference into this
Agreement and shall apply, mutatis mutandis, with regard to all information
exchanged or developed hereunder, provided that, the foregoing confidentiality
provisions shall be superseded by confidentiality provisions in the JOA when
inconsistent with same. Notwithstanding the foregoing, neither Party shall be
prohibited, in any event, from making any disclosure if it is necessary to do so
in order to comply with the applicable laws, rules, or regulations of any
governmental entity, court, or stock exchange having jurisdiction over such
Party or any of its Affiliated Companies.
 
Neither Party may issue press releases, public communications or public
statements regarding the existence or terms of this Agreement and matters
arising in relation hereto unless and until the other Party has been furnished
with a copy of such statement in advance and has given written approval, which
shall not be unreasonably withheld and which shall be timely given, in no case
exceeding twenty-four hours.  Notwithstanding the foregoing, neither Party shall
be prohibited, in any event, from making any press release, public communication
or public statement if it is necessary to do so in order to comply with the
applicable laws, rules, or regulations of any governmental entity, court, or
stock exchange having jurisdiction over such Party or any of its Affiliated
Companies.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
8.6           Choice of Law.  This Agreement and the transactions contemplated
herein, and any dispute pursuant hereto shall be subject to and construed in
accordance with, and governed by, the laws of the State of Texas without
reference to the conflict of laws principles thereof, provided that, the choice
of governing law shall, unless the Parties agree otherwise, be deemed amended to
be the same as that set out in any binding sales and purchase agreement in
relation to an interest in the PSC entered into hereafter by Seller (or any
Affiliated Company of Seller) with Repsol Exploración S.A. (or any Affiliated
Company of Repsol Exploración S.A.), and Seller undertakes to notify Buyer
promptly should such deemed amendment occur.  Subject to Article 7.1, any
dispute arising out of or relating to this Agreement, including any question
regarding its existence, validity or termination, which cannot be amicably
resolved by the Parties, shall be settled by arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”)
by three arbitrators or, if both Parties agree, by a sole arbitrator, appointed
in accordance with the said Rules.  The arbitration proceedings shall be held in
London, England and shall be conducted in the English language.  Awards shall be
reduced to writing, and shall be final and binding on the Parties without the
right of appeal and may include interim or provisional remedies and injunctive
relief, both temporary and permanent.  The Parties undertake to carry out the
award without delay.  Judgement upon the award may be entered in any court
having jurisdiction.  A dispute shall be deemed to have arisen when either Party
notifies the other Party in writing to that effect.
 
Any party to the dispute may apply to a court for interim measures (i) prior to
the constitution of the arbitral tribunal (and thereafter as necessary to
enforce the arbitral tribunal’s rulings); or (ii) in the absence of the
jurisdiction of the arbitral tribunal to rule on interim measures in a given
jurisdiction.  The Parties agree that seeking and obtaining such interim
measures shall not waive the right to arbitration.  The arbitrators (or in an
emergency the presiding arbitrator acting alone in the event one or more of the
other arbitrators is unable to be involved in a timely fashion) may grant
interim measures including injunctions, attachments and conservation orders in
appropriate circumstances, which measures may be immediately enforced by court
order.  Hearings on requests for interim measures may be held in person, by
telephone, by video conference or by other means that permit the parties to the
dispute to present evidence and arguments.
 
8.7           Costs and Expenses. Each Party shall be liable for its own legal,
accounting and other costs and expenses incurred by it in connection with the
undertakings associated with this Agreement, including the negotiation and
execution of Definitive Agreements.  Notwithstanding the foregoing, any stamp
duty, excise, sales or equivalent tax due to the Government based on the value
of, or which becomes chargeable as a result of, the transactions contemplated by
this Agreement or on any of the Definitive Agreements shall be paid by the
Parties (and where applicable any third party), pro rata to their post-Closing
participating interests.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
8.8           Taxation.  Each Party shall be responsible for reporting and
discharging its own tax measured by the profit and income of the Party and the
satisfaction of such Party’s share of all contractual obligations under the PSC
and under this Agreement.  Each Party shall protect, defend and indemnify each
other Party from any and all loss, cost or liability arising from the
indemnifying Party’s failure to report and discharge such taxes or satisfy such
obligations. The Parties intend that all income and all tax benefits (including
deductions, depreciation, credits and capitalisation) with respect to the
expenditures made by the Parties hereunder will be allocated by the Government
tax authorities to the Parties based on the share of each tax item actually
received or borne by each Party.  If such allocation is not accomplished due to
the application of law or other Government action, the Parties shall attempt to
adopt mutually agreeable arrangements that will allow them to achieve the
financial results intended.  If interpretation or enforcement of the laws of the
Republic of Guinea or the PSC by the Government imposes joint and several
liability on the Parties for any levy, charge or tax, the Parties agree to cross
indemnify each other to the extent that such levy, charge or tax is owed by one
Party individually. 
 
8.9           Counterparts and Facsimile and Electronic Signatures.  This
Agreement may be executed and delivered by the Parties (in original form or by
facsimile or emailed pdf scan) in counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute the same
instrument, provided that this Agreement shall not be effective until each Party
has executed and delivered a counterpart. Facsimile signatures and
electronically generated or scanned signatures shall be considered binding.
 
8.10   Amendments.  This Agreement may not be amended or any rights hereunder
waived except by an instrument in writing signed by the Parties.
 
8.11   Assignment.  This Agreement and the rights and obligations herein may not
be assigned by a Party, in whole or in part, without the prior written consent
of the other Party (which consent shall not be unreasonably withheld or
delayed).  In the event that consent is given to assignment to an Affiliated
Company of a Party, the assigning Party hereby guarantees to the other Party and
shall procure the due performance by such Affiliated Company of its obligations
pursuant to this Agreement.
 
8.12           No Third Party Beneficiaries.  This Agreement is intended to
benefit only the Parties and their respective permitted successors and assigns.
 
8.13           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns.
 
8.14           Compliance With U.S. and International Laws Governing Sanctions
and Corrupt Practices. Each Party represents that, to the best of its knowledge
and belief, it is not subject to economic or other sanctions imposed under the
laws of the United States or treaties or conventions of the United Nations
and is eligible to receive exports from the United States under the laws of the
United States.
 
8.15                      Entire Agreement.  This Agreement constitutes the
entire understanding among the Parties with respect to the subject matter
hereof, superseding all negotiations, prior discussions and prior agreements and
understandings relating to such subject matter, including the LOI, which shall
be superseded in its entirety by this Agreement and shall terminate of even date
herewith.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
8.16           Binding Effect.  This Agreement shall be binding upon, and shall
inure to the benefit of the Parties and their respective successors and assigns.
 
8.17           Survival.  This Agreement shall remain in full force and effect
notwithstanding Closing.
 
The Parties have executed this SALE AND PURCHASE AGREEMENT on the Effective
Date.
 
HYPERDYNAMICS CORPORATION
 
 
By:  /s/ Ray Leonard

--------------------------------------------------------------------------------

Ray Leonard
President and Chief Executive Officer
 
 
DANA PETROLEUM (E&P) LIMITED
 
 
By:  /s/ Stuart M. Paton

--------------------------------------------------------------------------------

Stuart M. Paton
Technical & Commercial Director
 
 
 
- 20 -

--------------------------------------------------------------------------------



